 



Exhibit 10.5
Nortel Networks Limited Annual Incentive Plan (AIP)
Section 1:  Introduction
     The Nortel Networks Limited Annual Incentive Plan (the “Plan” or “AIP”) is
a short-term, incentive bonus plan that provides the potential for “Eligible
Employees” (as defined below) to receive cash awards based on their
contributions to the success of the “Company”1, conditioned on the Company
meeting its objectives.
     The Plan is intended to drive business performance and customer and
shareholder value by rewarding Eligible Employees for their contributions to the
Company’s overall success. An Eligible Employee’s contribution is determined by
two factors: (1) the impact of that employee’s role on business results and
(2) that employee’s achievement of individual performance objectives during the
employee’s active service with the Company. The actual award received by an
Eligible Employee will reflect (1) an employee’s job scope, complexity, and
responsibilities, and that employee’s contribution and achievement, during the
Plan Period2 and (2) the Company’s performance as indicated by the Nortel
Performance Factor (the “Nortel Performance Factor”).
Section 2:  Annual Incentive Plan Eligibility
     Generally, regular full-time and regular part-time3 Company employees are
eligible to participate in the Plan (“Eligible Employees”), subject to the
following:

  (1)   Eligible employees who participate in other incentive plans for a full
calendar month or the greater portion of a month, as determined by the Company,
are not eligible to participate in the Plan during that calendar month. For
purposes of this document, “other incentive plans” mean sales incentive
compensation or any other incentive/bonus arrangements which the Company
determines have been offered in lieu of the Plan;

 

1   For purposes of the Plan, the “Company” is defined as Nortel Networks
Limited and its subsidiaries and affiliates and other entities, which it
controls directly or indirectly and which have been approved for participation
in the Plan by the person holding the most senior position responsible for human
resources or the equivalent at the Company as identified by the CHRC (the
“Senior Vice-President, HR”).   2   Each calendar year consists of one Plan
Period — from January 1 through December 31. The Plan Period(s) for each
calendar year may be changed by the CHRC (as defined in Section 2) and Board of
Directors (as defined in Section 2) at any time.   3   For purposes of the Plan,
regular full-time and regular part-time Company employees are those employees
who are eligible for participation in the Company health benefit plans based on
their regularly scheduled hours.

 



--------------------------------------------------------------------------------



 



- 2 -

  (2)   Subject to applicable law, employees who are covered under a collective
labor agreement are not eligible unless that collective labor agreement provides
for their participation in the Plan;     (3)   Individuals determined by the
Company to be students, co-op students, interns, temporary4, or non-payroll
workers are ineligible for the Plan;     (4)   The Compensation and Human
Resources Committee of the Boards of Directors of Nortel Networks Corporation
and Nortel Networks Limited (“CHRC”) and the Board of Directors of Nortel
Networks Limited (the “Board of Directors”) may determine that certain Company
employees (including employees who are not otherwise eligible for the Plan) may
be eligible to receive an award from a Discretionary Bonus Pool created pursuant
to Section 5 hereof;     (5)   Subject to applicable law, to be eligible for
either a full or pro-rated award for any given Plan Period: (a) an employee must
have been actively employed in a role that is eligible under the Plan or other
incentive plan (“Incentive Eligible Role”) for at least three full calendar
months in that Plan Period 5and (b) the employee must have been an employee in
an Incentive Eligible Role on or before October 1 of that Plan Period6. For
purposes of this document, an employee will be considered to be “actively
employed” for any calendar month in which the employee actually works for at
least one day or as otherwise required under applicable contract or law.
Notwithstanding the foregoing and subject to applicable law, employees whose
employment terminates before December 31 of a Plan Period are not eligible to
receive a Plan award for that Plan Period.     (6)   Pro-rated awards may be
made to employees who transfer into or out of positions covered by other
incentive plans, move from or to a job that is ineligible for the Plan or who
are on a Company approved leave of absence or on “notice” of termination of
employment for part of the Plan Period, provided that the employee meets the
other Plan requirements set out above. However, subject to applicable law, an
employee is not eligible for a Plan payout for any calendar month in which the
employee is not actively employed in a position eligible under the Plan. If an
employee meets the above Plan requirements, but is actively employed in a
position that is eligible under the Plan for less than the full Plan Period, the
employee’s Annual Incentive Plan award will be based on the number of months the
employee is

 

4   Where legally required, temporary full time employees on fixed term
contracts with the Company may be included as Eligible Employees subject to the
other conditions in Section 2 of the Plan.   5   The required period of active
employment may be changed by the CHRC and Board of Directors at any time.   6  
The dates on which an employee must be employed in an Incentive Eligible Role
may be changed by the CHRC and Board of Directors at any time.



--------------------------------------------------------------------------------



 



- 3 -

      actively employed in a Plan eligible position divided by the number of
months in the Plan Period, with the following exception. For purposes of
determining the amount of a pro-rata Annual Incentive Plan award, an employee
will not be considered to be actively employed in a Plan eligible position in a
calendar month in which (a) the employee participates in another incentive plan
for that full calendar month or (b) the employee participates in another
incentive plan for the greater portion of the month, each as determined by the
Company.     (7)   Employees who meet all of the Plan eligibility requirements,
but who leave employment with the Company between the end of the Plan Period and
the related payment date for the award, other than for reasons determined by the
Company to be related to inappropriate actions, misconduct, dismissal for cause
(where applicable) or unsatisfactory performance, will be eligible for an award
for the applicable Plan Period;     (8)   An employee’s Management Team7 has the
right, in consultation with the relevant Human Resources Business prime, to make
limited exceptions to the ‘actively employed’ requirements set out in
Section 2(5) and (6) above where required by law or where the Management Team
determines that circumstances clearly warrant an exception. Exceptional
circumstances might include approved leaves where warranted by applicable law
(e.g. maternity, paternity, parental, military, family, or medical), disability,
outsourcing, divestiture, or death. In such situations, if the employee has,
while actively employed in a Plan eligible position, substantially achieved
his/her individual objectives, the employee’s Management Team may grant partial
awards. If awards are paid in these circumstances, the awards will be pro-rated
to reflect the number of months the employee was actively employed in a Plan
eligible position, as defined in Section 2(5) above, and will be commensurate
with the employee’s contribution and achievement. Notwithstanding anything in
the foregoing to the contrary, nothing in the Plan shall preclude the Company
paying an employee an award under the Plan for more than the number of months
the employee was actively employed in a Plan eligible position pursuant to that
individual employee’s employment termination agreement, which the Senior
Vice-President, HR has approved; and     (9)   Company affiliates and joint
ventures may choose to offer the Plan or a similar plan subject to the approval
of the Senior Vice-President, HR.

Section 3:  Award Elements
 

7   The “Management Team” consists of the managers with whom the employee has a
direct or indirect reporting relationship as set out in the Organization
Structure Manager (“OSM”) or its equivalent as maintained by the Company from
time to time.



--------------------------------------------------------------------------------



 



- 4 -

     An Eligible Employee’s cash award for a Plan Period under the Plan will be
based on the following formula:
100%8 of Annual Base Salary x (# Months actively employed in a Plan eligible
position / # Months in Plan Period) [“Pro-Ration Factor”] x Award % x Nortel
Performance Factor.
Annual Base Salary means the annualized regular compensation paid to an Eligible
Employee, excluding any other compensation, such as, but not limited to,
bonuses, commissions, overtime, and relocation benefits. The Annual Base Salary
for these purposes will be measured for all Eligible Employees at a uniform time
on or after October 1st of the applicable Plan Period to be determined in the
sole discretion of the Senior Vice-President, HR.
Award % is the percentage of Annual Base Salary that is used to compute the Plan
award for each Eligible Employee. For Job Complexity Indicator (“JCI”) 1-6, the
Award % ranges from 0% to 40% of Annual Base Salary. For JCI 55, the Award %
ranges from 0% to 400% of Annual Base Salary. The JCI level for these purposes
will be measured concurrently with Annual Base Salary as described above. For
each JCI, the Senior Vice-President, HR may set a suggested narrower award
range, intended to reflect a market trend to give certain Eligible Employees
with higher levels of responsibility a higher incentive potential as a
percentage of Annual Base Salary. Within the ranges approved by the CHRC and the
Board of Directors, an Eligible Employee’s Management Team will determine the
recommended Award % for that employee for each Plan Period based on the
employee’s job scope, complexity and responsibilities and the employees’
contributions and achievements during the Plan Period. An Eligible Employee’s
recommended Award % is subject to review, modification and approval by the
Senior Management Team as provided in Section 4.9
The total Plan award for all Eligible Employees for a Plan Period (reflecting
the Nortel Performance Factor) is recommended by the Senior Management Team for
approval by the CHRC and the Board of Directors after the end of the Plan
Period.
Nortel Performance Factor is calculated based on the achievement by the Company
of key corporate objectives for the Plan Period. The objectives are approved by
the CHRC and the Board of Directors for each Plan Period. The Nortel Performance
Factor may be based on one or more performance metrics, each with specific
targets. The performance metrics may have equal or different weightings.
Performance metrics are the general corporate goals for the Plan Period, such as
profitability, market momentum, or customer loyalty. Targets shall be based on
objective and/or subjective criteria established to measure, directly or
indirectly, the performance metrics. Weightings shall be the relative
 

8   The percentage of Annual Base Salary that is applied to the formula may be
changed by the CHRC and Board of Directors at any time.   9   For purposes of
the Plan only, the “Senior Management Team” shall consist of the President and
Chief Executive Officer, the Chief Financial Officer and the Senior
Vice-President, HR of Nortel Networks Limited.



--------------------------------------------------------------------------------



 



- 5 -

weight or percentage accorded in the Nortel Performance Factor for achieving
each specific target. After approval by the CHRC and the Board of Directors, the
Company’s objectives for the Plan Period will be communicated to Eligible
Employees. The Nortel Performance Factor is deemed to be 1.0
(achievement) throughout the Plan Period and is then adjusted by the CHRC and
the Board of Directors based on their determination of corporate performance.
The President and Chief Executive Officer may, in his sole discretion, recommend
to the CHRC and the Board of Directors that the Nortel Performance Factor be
adjusted with respect to certain business units, JCI levels or any other groups
of employees and the CHRC and the Board can approve such adjustment to the
Nortel Performance Factor, in their sole discretion, based on additional factors
that the President/CEO and the CHRC and Board determine in their sole discretion
are relevant to the award including without limitation, collective relative
contribution to achievement of the key Company objectives during the Plan
Period.
Section 4:  Annual Incentive Plan Awards
Awards for each Plan Period are calculated based on 100%10 of an Eligible
Employee’s Annual Base Salary, the Pro-Ration Factor, the Eligible Employee’s
Award % (which reflects the employee’s job scope, complexity and
responsibilities, and that employee’s contribution and achievement, during the
Plan Period), and the Nortel Performance Factor (that is, the Company’s business
performance for the Plan Period as determined by the CHRC and the Board of
Directors). When warranted, cash awards will be made as soon as practicable
following the close of the applicable Plan Period and the calculation of any
award.
Any award under the Plan to an Eligible Employee is subject to the discretion of
the Eligible Employee’s Management Team and Senior Management Team and the CHRC
and the Board of Directors. That is, an Eligible Employee’s Management Team
determines, in its discretion, the Award % for an Eligible Employee subject to
review, modification and approval by the Senior Management Team. Specifically,
the Senior Management Team reserves the right, in its discretion, to review and
adjust Eligible Employees’ Award percentages, which are assigned to those
Eligible Employees by their Management Team to reflect its assessment of the
employees’ contributions to the business or the achievement of the Company’s key
objectives, as well as to ensure that the final payouts, if any, are within
appropriate budgetary guidelines. The CHRC and the Board of Directors determine,
in their discretion, the achievement of the targets for the performance metrics
and the final calculation of the Nortel Performance Factor (which may include a
determination of a Nortel Performance Factor of zero, even if certain of the
performance metrics targets are achieved, and/or an adjustment to the relative
weighting of the performance metrics.) During the Plan Period, the CHRC and the
Board of Directors can review Company objectives, performance measures,
weightings, and targets to determine whether they remain appropriate. The CHRC
and the Board of Directors may, at their sole discretion, adjust the Company
objectives, performance
 

10   The percentage of Annual Base Salary that is applied to the formula may be
changed by the CHRC and Board of Directors at any time.



--------------------------------------------------------------------------------



 



- 6 -

measures, weightings, targets, and/or plan payouts for the Plan Period, as they
deem necessary, to reflect changes in business conditions or other
circumstances.
Subject to applicable law, the Senior Vice-President, HR, may approve the
reduction of Plan awards payable to Eligible Employees for a Plan Period by the
full or partial amount of other bonuses or similar payments, including, without
limitation, Company performance related payments required by applicable law,
that are payable to such employees in respect of any part of such Plan Period.
The Senior Vice-President, HR, will have sole discretion to determine those
bonuses or payments that are subject to the preceding sentence and the amount of
any such reduction to the Plan award.
Plan awards are considered income and are therefore subject to national,
state/provincial, and/or local taxes. All appropriate taxes and other
withholdings will be deducted from any such awards and payments as required by
applicable law.
Depending on local laws and policies, Plan awards may have an impact on some
benefits and may or may not be included in the “eligible earnings” for purposes
of capital accumulation and retirement plans offered in the various regions by
the Company. Where appropriate, deductions may be made from Plan awards in
accordance with the specific capital accumulation and retirement plan in which
the Eligible Employee participates.
If the CHRC, in its sole discretion, upon consideration of facts and
circumstances determined by the CHRC to be relevant, concludes that an Eligible
Employee has committed an intentional misconduct, as defined in the CHRC Policy
Regarding Recoupment of Incentive Compensation (the “Recoupment Policy”)
relating to the forfeiture and/or recoupment of incentive compensation,
including Annual Incentive Plan award payments, the Eligible Employee shall
forfeit any planned but unpaid Plan award and/or reimburse the Company the
amount of the Plan award received, as determined by the CHRC.
Section 5:  Discretionary Bonus Pool
During a Plan Period, the CHRC and the Board of Directors may consider the
creation of a separate Discretionary Bonus Pool under the Plan to provide
discretionary, incremental bonus awards. These awards may be made to all
employees of the Company or employees of the Company who individually or in
groups made a relative contribution that significantly added to the overall
success of the Company, whether or not the employees are eligible to participate
in the Plan under the criteria set out in Section 2 of this document. The
determination that a Company employee is eligible for a Discretionary Bonus Pool
award does not otherwise entitle that employee to generally participate in the
Plan. The CHRC and the Board of Directors have complete discretion to determine:
the establishment of the Discretionary Bonus Pool; the eligibility criteria for
participation; any performance metrics, weightings and targets; the achievement,
if any, of the targets for the performance metrics; and the amount of the
awards, if any, paid from the Discretionary Bonus Pool. Whether or not an
Eligible Employee receives a Plan



--------------------------------------------------------------------------------



 



- 7 -

award shall have no effect on that employee’s eligibility to receive a
Discretionary Bonus Pool award.
Discretionary Bonus Pool awards will be considered income and therefore subject
to national, state/provincial, and/or local taxes. All appropriate taxes and
other withholdings will be deducted from the award as required by applicable
law.
Depending on local laws and policies, Discretionary Bonus Pool awards may have
an impact on some benefits and may or may not be included in the “eligible
earnings” for purposes of capital accumulation and retirement plans offered in
the various regions by the Company. Where appropriate, deductions may be made
from the Discretionary Bonus Pool awards in accordance with the specific capital
accumulation and retirement plan in which the employee participates.
Section 6:  Interpretations and Amendments
This document, as amended from time to time, constitutes the “Nortel Networks
Limited Annual Incentive Plan”. In the event of any conflicts or inconsistencies
between the provisions of the Plan and any other document or communication,
written or oral, concerning the Plan, the provisions of this document, as
amended from time to time, shall govern.
The Senior Vice-President, HR, subject to approval of the CHRC and the Board of
Directors in certain cases shall interpret the provisions of the Plan, which
shall be final and binding on the Company and all Plan participants. This
document is also subject to interpretation to comply with applicable laws. It is
not and shall not be construed as either an employment contract or as a contract
concerning the subject matter contained herein. There is no guarantee that any
award under the Plan will actually be paid. Any award is determined at the
discretion of an Eligible Employee’s Management Team, the Senior Management Team
and the CHRC and the Board of Directors, as the case may be. If such awards,
however, are paid, they shall be determined and paid in accordance with the
provisions herein.
The Plan can only be terminated or amended by the Board of Directors, which
shall have the full authority, at any time, to terminate the Plan or to delete,
modify and/or add to any and all terms, conditions, and provisions of the Plan.
As adopted by the Board of Directors of Nortel Networks Limited on July 25,
2002, as amended on January 23, 2003 with effect from January 1, 2003, as
amended on July 28, 2003 with effect from January 1, 2003, as amended on
February 26, 2004 with effect from January 1, 2004, as amended on March 9, 2006
with effect from January 1, 2006, and as amended on March 15, 2007 with effect
from January 1, 2007